Title: James Moylan to the American Commissioners, 12 August 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 12th August 1778
The forgoing is extract of a letter I this day received from Lisbon dated 21st July. It may happen, the information may be of some utility to you, which is the reason I forward it, being with due respect Honorable Gentlemen Your assur’d humble Servant
James Moylan
The Honble. Plenepotentiary Ministers of America at Passy
 
Addressed: The Honorable / Plenepotentiary Ministers / of the United States of / America / at / Passy
Notation: Mr Moylan L’Orient 12 Augt 78
